DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/29/2022 has been entered.

Response to Amendment
Claims 1-14 are pending in the application.  Previous claim objection has been maintained.  New grounds of rejection have been added as a result of the amendment to the claims submitted 8/29/2022.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 9-11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (JP 2007/220508, see Machine Translation) in view of Matsumasa et al. (US 5,712,056).
Regarding claim 1, Yoshida discloses in Figs 1-8, a cover assembly (Fig 1) of a secondary battery (ref F), comprising: a cover plate (Fig 1, side) comprising a gas vent (ref 5); a gas exhaust valve (ref 3) configured to seal (Figs 2) the gas vent (ref 5) and deform (Figs 2) in response to an increase in temperature (Abstract, [0015], [0031]) to get out of a state of sealing the gas vent (ref 5); and a protective part (ref 4) at least partially covering (Figs 2) the gas vent (ref 5) and having a gas permeability coefficient smaller than ([0032], [0073]) a gas permeability coefficient ([0028]) of the gas exhaust valve (ref 3).
Yoshida does not explicitly disclose the gas vent deforms in response to a thermal event, temperature increase.
Matsumasa et al. discloses in Figs 1-7, a battery (Abstract) including a cover (Fig 1) including a valve element that deforms as a result of a thermal/temperature increase, enhancing battery pressure regulation and overall battery safety performance (C4/L1-19).
Matsumasa et al. and Yoshida are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the valve element material disclosed by Matsumasa et al. into the gas vent of Yoshida to enhance battery internal pressure regulation and enhance overall battery safety performance.

Regarding claim 2, modified Yoshida discloses all of the claim limitations as set forth above and also discloses the gas exhaust valve (ref 3) has a melting point within a range of 80°C to 200°C ([0028]), and the protective part is a metal sheet ([0032]).

Regarding claim 3, modified Yoshida discloses all of the claim limitations as set forth above and also discloses the protective part (ref 4) is arranged at one side (Figs 2) of the gas exhaust valve (ref 3).

Regarding claim 4, modified Yoshida discloses all of the claim limitations as set forth above and also discloses the protective part (ref 4) is attached to a surface (Figs 2) of the gas exhaust valve (ref 3) facing away from (Figs 2) the gas vent (ref 5) and completely covers (Figs 2) the gas vent (ref 5).

Regarding claim 9, modified Yoshida discloses all of the claim limitations as set forth above and also discloses the protective part (ref 4) is at least partially disposed inside (Figs 2-4) the gas exhaust valve (ref 3.

Regarding claim 10, modified Yoshida discloses all of the claim limitations as set forth above and also discloses the protective part (ref 4) completely covers (Figs 2) the gas vent (ref 5).

Regarding claim 11, modified Yoshida discloses all of the claim limitations as set forth above and also discloses the protective part (ref 4) comprises a main body (“main body”, Fig 2c below), a connection portion (“connection”, Fig 2c below), and an extension portion (“extension”, Fig 2c below); the main body (“main body”, Fig 2c below) is in a form of a flat plate (Fig 2c), and the main body (“main body”, Fig 2c below) completely covers the gas vent (ref 5, Fig 2c); the connection portion is connected between the main body (“main body”, Fig 2c below) and the extension portion (“extension”, Fig 2c below) and is bent (Fig 2c) with respect to the main body (“main body”, Fig 2c below); and the extension portion (“extension”, Fig 2c below) extends in a direction facing away from (Fig 2c) the gas vent (ref 5).


    PNG
    media_image1.png
    178
    426
    media_image1.png
    Greyscale


Regarding claim 13, modified Yoshida discloses all of the claim limitations as set forth above and also discloses a sealing part (ref 7) surrounding (Figs 2-4) the gas vent (ref 5); wherein the sealing part (ref 7) is disposed between (Figs 2-4) the protective part (ref 4) and the cover plate (part of ref 1, Fig 1, Figs 2) for sealing a gap between ([0020], [0043], Figs 2-4) the protective part (ref 4) and the cover plate (part of ref 1, Fig 1, Figs 2).

Regarding claim 14, modified Yoshida discloses in Figs 1-8, a secondary battery (ref F), comprising: a case (ref 1) comprising an opening; an electrode assembly ([0022]) received in the case (ref 1); and the cover assembly (Fig 1) as set forth above, the cover assembly (Fig 1) covering the opening of the case (ref 1).

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (JP 2007/220508, see Machine Translation) in view of Matsumasa et al. (US 5,712,056) as applied to claim 1 above, and further in view of Wang et al. (US 2012/0015219).
Regarding claims 5, 6 and 8, modified Yoshida discloses all of the claim limitations as set forth above but does not explicitly disclose a pressing block, wherein the pressing block is provided with a center hole opposite to the gas vent; and the pressing block is fixed to the cover plate and located at a side of the gas exhaust valve facing away from the gas vent, and the gas exhaust valve is fixed to the cover plate through the pressing block, wherein the protective part is attached to a surface of the pressing block facing away from the gas vent and completely covers the gas vent, and a second protrusion is provided on a surface of the pressing block facing the gas exhaust valve, and the second protrusion presses against the gas exhaust valve
Wang et al. discloses in Figs 1-4, a battery (Abstract) including a cover plate (ref 10) including a vent hole (ref 102) therein.  A valve (ref 20) is disposed within the vent hole (ref 102) and a pressing member (ref 60) with a center hole (Fig 2) is disposed opposite the vent hole (ref 102, Fig 2) and with the valve (ref 20) and pressing member (ref 60) fixed to the cover plate (ref 10, Fig 2), and a protective film (ref 40) fixed to a projection of the pressing member (ref 60, Fig 2) on a side away from (Fig 2) the vent hole (ref 102), and a second surface of the pressing member (ref 60, Fig 2) faces the valve (ref 20) is presses against a surface of the valve (ref 20, Fig 2).  These structures in this configuration prevents corrosion of the valve cover structures enhancing valve structure and overall battery safety and performance ([0007]-[0014]).
Yoshida and Wang et al. are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the valve structures and spatial configuration disclosed by Wang et al. into the structure of Yoshida to prevent corrosion of the valve cover structures and enhance overall battery safety and performance.

Regarding claim 7, modified Yoshida discloses all of the claim limitations as set forth above and also discloses a projection (in Figs 2) of the protective part (ref 4) in a thickness direction of the cover assembly (Fig 1) is located within a projection of the center hole (at middle of ref 5) in the thickness direction (Figs 2) of the cover assembly (Fig 1).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5 and 13-14 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 8, 9 and 12 of copending Application No. 16/941,419 in view of Yoshida (JP 2007/220508, see Machine Translation). Regarding claims 1-5 and 13-14, the claims of copending application ‘419 disclose all of the limitations of the instant claims but do not disclose the protective part has a gas permeability coefficient smaller than a gas coefficient of the gas exhaust valve.
Yoshida discloses in Figs 1-8, a cover assembly (Fig 1) of a secondary battery (ref F), comprising: a cover plate (Fig 1, side) comprising a gas vent (ref 5); a gas exhaust valve (ref 3) configured to seal (Figs 2) the gas vent (ref 5) and deform (Figs 2) in response to an increase in temperature (Abstract, [0015], [0031]) to get out of a state of sealing the gas vent (ref 5); and a protective part (ref 4) at least partially covering (Figs 2) the gas vent (ref 5) and having a gas permeability coefficient smaller than ([0032], [0073]) a gas permeability coefficient ([0028], [0028]) of the gas exhaust valve (ref 3).  This configuration enhances the valve and protective part structures from corrosion due to electrolyte contact ([0028], [0031]-[0032]).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the materials disclosed by Yoshida into the structure of copending application ‘419 to enhance the valve and protective part structures from corrosion due to electrolyte contact.
This is a provisional nonstatutory double patenting rejection.

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  Reasons for allowance of dependent claim 12 were stated in the 3/23/2022 office action at P11-12 and the 6/28/2022 office action at P9 and are therefore not being repeated here.

Response to Arguments
Applicant’s arguments with respect to claims 1-11 and 13-14 have been considered but are moot in view of new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212. The examiner can normally be reached Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J DOUYETTE/Primary Examiner, Art Unit 1725